Citation Nr: 0525702	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  95-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
left ankle sprain with pes varus, rated 10 percent disabling 
prior to prior to May 10, 2004 and 20 percent disabling since 
May 10, 2004.

2. Entitlement to an increased evaluation for postoperative 
residual skin graft scar of the right tibia, rated 
noncompensably disabling prior to April 16, 1998 and 20 
percent disabling from April 16, 1998.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
April 1965 and from May 1975 to May 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions dated in October 
1993, December 1994, January 1996, and March 2003 of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in San Juan, Puerto Rico.

In August 1997, the veteran testified before the undersigned 
Veterans Law Judge (formerly referred to as a Member of the 
Board) at a personal hearing at the RO. A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

In January 1998 and June 2003, the Board remanded this matter 
to the RO for additional development.  The case has since 
been returned to the Board and is now ready for appellate 
review



FINDINGS OF FACT

1.  Prior to May 10, 2004, the veteran's left ankle sprain 
residuals were manifested by swelling, tenderness and no more 
than moderate limitation of motion.  

2.  From May 10, 2004, the veteran's left ankle sprain 
residuals were manifested by objective evidence of painful 
motion on all movements of the left ankle, weakness of the 
left ankle dorsiflexor muscle extensor hallucis longus and 
tibialis anterior, severe multidirectional instability of the 
left ankle, and soft tissue mass density throughout the 
peroneus tendon 

3. Prior to April 16, 1998, the veteran's right tibia skin 
graft scar was asymptomatic. 

4.  From April 16, 1998, the veteran's right tibia skin graft 
scar is manifested by motion from minus 10 degrees of 
extension to 95 degrees of flexion, with no evidence of any 
instability of the knee joint.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, in excess of 10 
percent, for residuals of a left ankle sprain, for the period 
prior to May 10, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.59 and Part 4, Diagnostic Codes 5271, 5278 (2004).

2.  The criteria for an increased evaluation, in excess of 
20 percent, for residuals of a left ankle sprain, for the 
period from May 10, 2004 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.59 and Part 4, Diagnostic Codes 5271, 5278 (2004).

3.  The criteria for a compensable evaluation for 
postoperative residual right tibia skin graft scar, prior to 
April 16, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, and Part 4, Diagnostic Codes 
7804, 7805 (2001).

4. The criteria for an evaluation in excess of 20 percent for 
postoperative residuals right tibia skin graft scar from 
April 16, 1998 have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2 and Part 4 Diagnostic 
Codes 5257, 5260, 5261, 7805 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, an October 1994 
statement of the case and supplemental statements of the case 
dated in January 1996, March 2003, and October 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, by way of letters dated in October 2003 and June 
2004, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the October 2003 and later VCAA letters were 
mailed to the veteran subsequent to the appealed rating 
decision in violation of the VCAA and the veteran was not 
specifically informed to furnish copies of any pertinent 
evidence in his possession pertinent to his claims not 
previously submitted as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

Service connection for residuals of a left ankle sprain with 
pes varus was established by an RO rating action dated in 
October 1979.  This disorder was rated as 10 percent 
disabling under Diagnostic Code 5271-5278 of VA's Schedule 
for Rating Disabilities (Rating Schedule), effective from May 
1979.

Service connection for a right leg scar was established by a 
Board decision dated in December 1982.  This disorder was 
rated as noncompensably disabling under Diagnostic Code 7805 
of the Rating schedule, effective from May 1979.

In March 1983 the veteran was examined by a private physician 
for complaints of left ankle pain.  Physical examination 
noted a large "C" scar 2 cm. wide below the right knee.  
There was evidence over the right quadriceps (donor site) 
where a skin graft was taken to be grafted over a large 
laceration of the right upper third of the leg.  The examiner 
further noted that the left quadriceps 10 cm. above the 
patella was 40.5 cm. And the right is 41.5 cm. in girth.  The 
left gastrocnemicus was 33 cm. in girth below the left 
patella at 15 cm. And the right was 35 cm.  There was severe 
os calis varus with a severe instability of the left ankle 
while walking.  Instability of the left ankle, and disuse 
atrophy of the left leg were the pertinent diagnoses.

VA outpatient treatment records compiled between January 1987 
and November 1992 show evaluation and treatment for 
complaints of left ankle pain.  In December 1990 examination 
of the left ankle showed full passive range of motion.  
Swelling over the lateral malleolar area and tenderness over 
the subtalar joint area.  There was eversion only with 
dorsiflexion.  In November 1992, examination revealed mild 
swelling, no tenderness, and no gross instability.

A private x-ray of the veteran's left ankle in May 1990 was 
interpreted to show a lateral angulation of the tallus with 
no other visualized abnormality.

The veteran was afforded a VA examination of his feet in 
February 1993.  The examiner noted that the veteran has a 
history of left ankle, subtalar dislocation in 1975 and ankle 
problems since then.  The veteran complained of pain and 
swelling with standing and walking.  He said that prolonged 
walking elicits severe pains in the ankle.  The examiner 
observed that the veteran was wearing an ankle brace and 
demonstrated a guarded gait with a mild limp.  On physical 
examination, the veteran was noted to have an unfavorable 
talar position with 10 degrees of foot ankle inversion.  
There was painful and limited movements.  Eversion was to 0 
degrees.  Plantar flexion and dorsiflexion were within normal 
limits.  Left subtalar subluxation and degenerative joint 
disease were the diagnoses following physical examination.  
On radiological examination, an x-ray of the left ankle was 
interpreted to reveal no evidence of significant bony or 
articular abnormality.  

When examined by VA for complaints referable to his right leg 
in September 1993, the veteran was noted to have an erect 
left limp and a well healed large scar skin graft on the side 
of the patellar region.  There was no muscle atrophy and 
moderate eversion of the left foot with moderate flat foot.

An x-ray of the veteran's feet and ankles in August 1994 
showed evidence of bilateral degenerative joint disease 
changes.

A private physician examined the veteran in March 1996 for 
complaints of a history of pain in both feet.  The veteran 
reported that his ankle conditions were due to prolonged 
standing in the work place.  On physical examination range of 
motion of the left ankle was as follows: flexion to 40 
degrees, extension to 20 degrees, inversion to 0 degrees, and 
eversion to 0 degrees.  Range of motion of the right ankle 
was similar except for inversion, which was to 30 degrees.  
X-rays of both ankles was negative for arthritis.  A small 
"heel break" was observed at the level of the sub-heel 
joint, which the examiner stated could be a bone bar at the 
level of the media facet.

At his hearing in August 1997, the veteran described the 
injury to his left ankle in service and his current left 
ankle impairment.  He said that his left ankle had lost 
strength, lacks full movement, and is easily unstable and 
painful.  He said that because of his left ankle he needs a 
cane to assist his ambulation.  With respect to his right leg 
skin graft scar he reported that it is painful with certain 
movements and tender to touch.

On VA examination in April 1998, the veteran complained of 
severe tingling pain around the left ankle joint upon cold 
and rainy days.  The examiner noted that there were no 
episodes of dislocation or recurrent subluxation of the left 
ankle or the right knee.  On physical examination, the 
veteran had full and complete range of motion of the right 
knee.  Range of motion testing of the left ankle disclosed 10 
degrees of dorsiflexion and 40 degrees of plantar flexion of 
both ankles.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, redness, 
heat, abnormal movement and guarding of movement of the right 
knee and both ankles.  The examiner noted that the veteran 
underwent a skin graft to the right leg in 1965.  On the 
right knee there was a large 18 cm. long, 2 cm. wide oval 
shape scar around the tibial tuberosity that was mildly 
tender to palpation    There was a normal gait cycle and no 
constitutional signs of inflammatory arthritis.  Scar of the 
right tibia status post fracture and sprain of the left ankle 
with pes varus were the diagnosis.  The examiner opined that 
the veteran has a functional left ankle and knee joints.  He 
noted that he has normal muscle strength, no incoordination, 
no fatigability, no atrophy, and a normal gait cycle.  

VA outpatient treatment records compiled between March 2001 
and October 2003 include an examination of the veteran's 
extremities in June 2002, which was significant for findings 
of swelling at the lateral aspect of the left foot with 
discomfort.  A rehabilitation medical services consultation 
in June 2002 noted that the veteran's left ankle tendency to 
invert is not a fixed deformity as evidenced by x-rays.   
Further swelling of the left ankle and pain were noted on an 
examination of the veteran in October 2003.  

The veteran's service-connected right leg scar was 
recharacterized by the RO in a March 2003 rating decision as 
postoperative residual skin graft scar of the right tibia.  

A CT scan of the left ankle in May 2004 revealed a relatively 
large soft tissue mass density throughout the peroneus tendon 
extending both above and below the lateral malleolus.

In August 2004, the veteran was diagnostically assessed by a 
private physician as having an equinovarus foot with 
degenerative joint disease and scheduled for a triple 
artrodesis and Achilles lengthening.

On his most recent VA examination in September 2004, it was 
noted that the veteran had x-rays of the left ankle joint in 
August 2004, showing adequate alignment without evidence of 
fracture or bone destructions.  It was further noted that a 
CT scan of the left ankle had shown the presence of a soft 
tissue mass occupying the expected course and position of the 
peroneal brevis and longus tendons.  The examiner stated that 
this was due to severe tenosynovitis with a tendon rupture.  
The veteran complained of a constant moderate-to-severe left 
ankle localized pain inside the joint on the lateral aspect.  
The veteran also complained of recurrent left ankle sprains 
with loss of balance.  On physical examination, range of 
motion of the left ankle was 0 degrees of dorsiflexion and 15 
degrees plantar flexion.  There was painful motion throughout 
the range of motion.  The examiner noted that the veteran was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use, of the left ankle on 
examination.  He noted that there was severe objective 
evidence of painful motion, on all movements of the left 
ankle.  There was severe edema with effusions of the left 
ankle with multidirectional instability, moderate-to-severe.  
There was weakness of left ankle dorsiflexor muscle extensor 
hallucis longus and tibialis anterior with a muscle strength 
graded 4/5.  There was severe tenderness to palpation on the 
lateral malleolus and medial malleolus.  There was no redness 
or heat of the left ankle.  There was abnormal movement and 
guarding movement of the left ankle. He was noted to have 
severe multidirectional instability of the left ankle with 
spontaneous dislocations, crepitation, and soft tissue edema.  
The examiner stated that the veteran could walk unaided 
limping severely with his left ankle.  Left ankle sprain with 
pes varus was the diagnosis.

On VA scar examination in September 2004, the veteran did not 
complain of pain but did complain of itching.  The examiner 
on physical examination that the veteran on the right lateral 
side has a 13 cm long, 6 cm. wide rectangular shaped 
hypopigmentation where his skin graft was removed. The scar 
was not tender to palpation and non-adherent.  There was 
normal texture of the skin of the scars.  The scar was not 
irregular, atrophic, shiny or scaly.  The scar was not 
unstable.  There was no ulcerations or breakdown of the skin.  
The examiner stated that the scar was superficial, not deep, 
and without inflammation, edema, or keloid formation.  There 
were no areas of induration or inflexibility of the skin.  
The examiner in describing limitation of motion or other 
limitation of function caused by the scar noted that there is 
limitation of motion of the right knee with flexion equal to 
95 degrees and extension equal to minus 10 degrees. Post 
operative residual skin graft scar of the right tibia was the 
diagnosis.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2004).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. (2004).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated. Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless provided otherwise, the version 
most favorable to the appellant will apply, although new 
rating criteria only apply to the period of time after their 
effective date.  VAOPGCPREC 3-2000.



I.  Increased evaluation for residuals of a left ankle sprain


The Board observes that the veteran's service-connected 
residuals of a left ankle fracture are currently rated under 
38 C.F.R. 4.71a, Diagnostic Code 5271-5278.  In the 
assignment of diagnostic code numbers, hyphenated diagnostic 
codes may be used. Injuries would generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined. Diseases will be identified 
by the number assigned to the disease itself, with the 
residual condition added proceeded by a hyphen. 38 C.F.R. § 
4.27 (2004).   

Under diagnostic code 5278, a 10 percent rating is warranted 
for acquired claw foot (pes cavus), bilateral or unilateral, 
with the great toe dosiflexed, some limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads. A 
20 percent rating is assigned for unilateral and a 30 percent 
rating for bilateral claw foot with all toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
metatarsal heads. A 30 percent rating is assigned for 
unilateral and 50 percent for bilateral claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity. Id.

The veteran's left ankle sprain could alternatively be rated 
under Diagnostic Code, which provides a 10 percent rating for 
moderate limitation of the ankle, and a 20 percent rating for 
marked limitation of the ankle.  This is the maximum 
schedular evaluation assignable under Diagnostic Code 5271.

The Board has considered the evidence in its entirety, as 
well as the applicable regulatory criteria, and finds that 
the 20 percent rating currently assigned for the veteran's 
service-connected residuals of a left ankle fracture 
adequately compensates him for the degree of disability 
demonstrated during the period since May 10, 2004.  In this 
regard, the findings for the veteran's left ankle, as 
reflected on the May 12, 2004 CT scan of the left ankle and 
the September 2004 examination, show that the veteran had 
severe objective evidence of painful motion on all movements 
of the left ankle and weakness of the left ankle dorsiflexor 
muscle extensor hallucis longus and tibialis anterior.  He 
was also noted to have severe multidirectional instability of 
the left ankle.  Given this and the evidence of soft tissue 
mass density noted on CT scan in May 2004 throughout the 
peroneus tendon, the Board finds that a 20 percent rating is 
warranted under DC 5278 for unilateral claw foot (pes cavus). 
However, no higher than a 20 percent rating is warranted at 
this time. Significantly, there is no evidence of hammertoes, 
dropped forefoot or painful callosities, which would warrant 
a higher rating. Of note, the VA examination in September 
2004 specifically noted that the veteran could walk unaided 
albeit with a severe limp. Therefore, the Board finds that a 
20 percent rating, but no more, is warranted for the 
veteran's left ankle disability.

With respect to the veteran's left ankle disability, for the 
period prior to May 10, 2004, the Board observes that the 
clinical findings of record do not reflect any symptoms, 
manifestations, or residuals referable to the veteran's 
service-connected left ankle during the appeal period prior 
to May 10, 2004 warranting an evaluation in excess of the 10 
percent rating.  Thus, during this period in question, the 
evidence of record clearly suggests that the veteran's left 
ankle was relatively asymptomatic, except for pain, swelling, 
and no more than moderate limitation of motion.  As there is 
no evidence of any significant objective pathology prior to 
May 10, 2004, or significant complaints related thereto, the 
Board finds that an evaluation in excess of 10 percent for 
the veteran's service-connected residuals of a left ankle 
sprain prior to May 10, 2004, is not warranted 


II.  Increased evaluation for postoperative residuals of a 
right tibia skin graft

The service connected right tibia skin graft was rated by the 
RO as noncompensably disabling under Diagnostic Code 7805 
prior to April 16, 1998 and is currently rated by the RO as 
20 percent disabling under Diagnostic Code 5257.

The Board has considered the evidence in its entirety, as 
well as the applicable criteria, and finds that the 20 
percent rating currently assigned for the veteran's service-
connected residual skin graft scar of the right tibia 
adequately compensates him for the degree of disability 
demonstrated during the period since April 16, 1998.  

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion. See 38 
C.F.R. § 4.71, Plate I. Limitation of flexion of the knee is 
rated in accordance with DC 5260. This code provides that 
flexion limited to 15 degrees warrants a 30 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
and flexion limited to 60 degrees warrants a zero percent 
(noncompensable) rating. 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261. This code provides that extension limited to 45 
degrees warrants a 50 percent rating; extension limited to 30 
degrees warrants a 40 percent rating; extension limited to 20 
degrees warrants a 30 percent rating; extension limited to 15 
degrees warrants a 20 percent rating; extension limited to 10 
degrees warrants a 10 percent rating; extension limited to 5 
degrees warrants a zero percent (noncompensable) rating. 38 
C.F.R. § 4.71a, DC 5261.

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that separate ratings may be assigned 
under DC 5260 and DC 5261 for disability of the same joint. 
VAOPGCPREC 9-2004 (September 17, 2004). 

The facts of this case include two relatively recent VA 
examination reports. After reviewing this evidence, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
his service-connected post operative residuals of a right 
tibia skin graft.

When examined in April 1998, the veteran reported chronic 
right knee pain.  He said his symptoms increased with 
squatting and kneeling. Objectively, the examiner noted that 
the veteran had full range of motion of the right knee and no 
episodes of dislocation or recurrent subluxations.  The 
examiner noted that an x-ray of the right knee in September 
1993 revealed deformity along the anterior tibial tuberosity 
with degenerative joint disease.  When examined by VA in 
September 2004, the veteran's right knee showed limitation of 
motion in both flexion and extension with flexion to 90 
degrees and extension to minus 10 degrees.
 
Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent for the 
veteran's skin graft scar of the right tibia. The veteran was 
able to move his right leg from minus 10 degrees of extension 
to 90 degrees of flexion when examined in September 2004.  
These findings do not meet the criteria for a compensable 
evaluation under DC 5260 and warrant no more than a 10 
percent evaluation under Diagnostic Code 5261. The RO 
apparently assigned a 20 percent evaluation for the veteran's 
complaints of pain based on a determination that his 
complaints were supported by adequate pathology. However, 
there is simply no basis to assign an evaluation in excess of 
20 percent for the veteran's right tibia skin graft scar due 
to limitation of motion.

For these reasons, the Board also finds that an evaluation 
higher than 20 percent is not warranted on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement. See 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 204-08 (1995).  The Board notes that any functional loss 
due to pain has been contemplated in the currently assigned 
20 percent evaluation. 

The Board has also considered the application of DC 5257, 
which pertains to recurrent subluxation or lateral 
instability of the knee. This code provides a 10 percent 
evaluation for slight impairment of the knee, a 20 percent 
evaluation for moderate impairment of the knee, and a 30 
percent evaluation for a severe impairment of the knee. 
Diagnostic Code 5257. However, no objective medical evidence 
shows any instability of the right knee joint. 

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's right tibia skin graft residuals based on 
functional limitations. 

With respect to the right tibia skin graft residuals for the 
period prior to April 16, 1998, the Board observes that the 
clinical findings of record do not reflect any symptoms, 
manifestations, or residuals referable to the veteran's 
service-connected right tibia skin graft residuals during the 
appeal period prior to April 16, 1998 warranting an 
evaluation in excess of the noncompensable rating then 
assigned under Diagnostic Code 7804.

A 10 percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration, or that 
they produce limitation of function of the affected body 
part. 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 
7805.

Effective August 30, 2002, the rating criteria for scars were 
revised. 67 Fed. Reg. 49590 (2002) (codified at 38 C.F.R. § 
4.118). 

Under the revised rating criteria, Diagnostic Code 7801 
provides for the evaluation of scars, other than head, face, 
or neck, that are deep or that cause limited motion. When the 
area of the scar exceeds 12 square inches (77 sq. cm.) a 
rating of 20 percent is provided.  When the area of the scar 
exceeds 6 square inches (39 sq. cm.), a rating of 10 percent 
is provided.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A deep scar 
is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides for the evaluation of scars 
other than head, face, or neck, that are superficial and that 
do not cause limited motion.  When the area of the scar 
exceeds 144 square inches (929 sq. cm.), a rating of 10 
percent is Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial and unstable scars.

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial and painful scars on examination.

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage. Note (2): In this case, a 10- 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of 
this part on the amputation rule.)

Diagnostic Code 7805 provides that other scars will be rated 
based on limitation of function of affected part.

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

While the veteran testified in August 1997 that the right leg 
skin graft scar was painful and tender, VA examinations prior 
to April 16, 1998 show that the veteran's right tibia skin 
graft scar was well healed and essentially asymptomatic with 
no related functional impairment.  The VA examination in 
September 1993 revealed a well-healed scar with no complaints 
or findings indicating that it was other than asymptomatic.  
The scar was not shown to have resulted in any functional 
impairment.

The medical evidence prior to April 16, 1998 does not show 
findings that warrant a 10 percent evaluation under any of 
the Diagnostic Codes noted above.  Consequently, the Board 
must conclude that the preponderance of the evidence is 
against the claim for increase evaluation for the right tibia 
skin graft residuals prior to that date; the benefit-of-the 
doubt doctrine is inapplicable and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


Other Considerations

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25. Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.

In order to warrant a separate evaluation for scarring of the 
right tibia skin graft from April 16, 1998 there must be 
evidence of superficial scars, which are poorly nourished 
with repeated ulceration, or that are tender and painful on 
objective demonstration. 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, prior to August 30, 2002.

As noted above, effective August 30, 2002, the criteria for 
skin disorders, to include scars, were amended. See 38 C.F.R. 
§ 4.118, as amended by 67 Fed. Reg. 49590- 49599 (July 31, 
2002.). 

Superficial, unstable, scars warrant a 10 percent disability 
rating. Diagnostic Code 7803 (2003).  Associated Notes 1 and 
2 indicate that an unstable scar is one which for any reason, 
has a frequent loss of covering of skin over the scar, and 
that a superficial scar is one not associated with underlying 
soft tissue damage. Superficial scars that are painful on 
objective demonstration also warrant a 10 percent disability 
rating.  Diagnostic Code 7804 (2003). 

The evidence of record reveals that the veteran's right tibia 
skin graft scar was tender to palpation on VA examination in 
April 1998 but was not shown to be painful on objective 
examination.  VA examination of the right tibia scar knee 
scar in August 2004 noted the scar to be superficial without 
complaints and/or objective observations of pain.

The Board consequently finds, with respect to the right tibia 
skin graft scar that symptoms of pain objectively 
demonstrated on examination as required for a 10 percent 
rating under DC 7804, effective August 30, 2002 are not 
demonstrated.  Thus, a separate, 10 percent rating for the 
veteran's service-connected right tibia skin graft scar based 
on recent VA examination is not warranted.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  





ORDER

An increased evaluation for residuals of a left ankle sprain 
with pes varus, rated 10 percent disabling prior to prior to 
May 10, 2004 and 20 percent disabling since May 10, 2004 is 
denied.

An increased evaluation for postoperative residual skin graft 
scar of the right tibia, rated noncompensably disabling prior 
to April 16, 1998 and 20 percent disabling from April 16, 
1998 is denied.





	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


